Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 1 of 17 PageID 1699




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 DIANE BARTHOLOMEW and
 MICHAEL SHERRY, on behalf of
 themselves and all others similarly
 situated,

       Plaintiffs,

 v.                                                 Case No.: 2:19-cv-695-JLB-MRM

 LOWE’S HOME CENTERS, LLC,

       Defendant.
 __________________________________/

                                         ORDER

       In this age discrimination case, Plaintiffs Diane Bartholomew and Michael

 Sherry, both employees of Defendant Lowe’s Home Centers, LLC (“Lowe’s”), move

 for conditional class certification and to facilitate notice on the putative classes

 under Federal Rule of Civil Procedure 23 and 29 U.S.C. § 216(b). (Docs. 82, S-90, S-

 92.) Upon consideration, Plaintiffs’ motion (Doc. 82) is GRANTED in part and

 DENIED in part.

                                    BACKGROUND

       This is an employment action. In short, Plaintiffs are both sixty-two years

 old and have worked for Lowe’s in hourly positions as sales associates. (Doc. 49 at

 ¶¶ 7–8, 15.) In addition to their hourly pay, they were paid commissions on certain

 sales based on the “spiff” received from the manufacturer. (Id. at ¶¶ 17–19.) On


                                             1
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 2 of 17 PageID 1700




 February 11, 2012, Lowe’s replaced this commission income with an adjustment in

 pay, known as an “allowance,” based on an employee’s prior commission income.

 (Id. at ¶¶ 17, 21–22.) Lowe’s told Plaintiffs they would be entitled to the allowance

 if they remained hourly employees at a Lowe’s store. (Id. at ¶¶ 27, 29–32.)

       In August 2019, Lowe’s announced that the allowance pay would cease for all

 eligible employees on February 1, 2020. (Id. at ¶ 39.) After the allowance pay

 ceased, Plaintiffs brought this action on behalf of themselves and “all the other

 similarly-situated individuals . . . who have been or may have been affected,”

 including “[c]urrent opt-in Plaintiffs, Willis Pelton (a fifty-four year old male) and

 Jason Slater (a forty-nine year old male), and Mark Easterling (a fifty-three year

 old male).” (Id. at ¶¶ 2, 9.) Plaintiffs bring three claims based on the termination of

 allowance pay: disparate impact in violation of the Age Discrimination in

 Employment Act (ADEA) (Count I)1; contract implied in fact / quantum meruit

 (Count II); contract implied in law / unjust enrichment (Count III).2 (Doc. 49.) Prior

 motions to dismiss the claims were denied. (Doc. 45 at 8-9; Doc. 63 at 3–6.)


       1 In support of this claim, Plaintiffs allege that “[e]mployees hired to work in
 sales associates’ positions prior to 2012 were typically older persons and older than
 the average Lowe’s new hire, often forty years or older as of 2012,” and that
 Plaintiffs and “the class of older sales associates[] were disproportionately impacted
 by Lowe’s decision to end the Allowance.” (Doc. 49 at ¶¶ 20, 43.)

       2 Although separate causes of action, in Florida, quantum meruit and unjust
 enrichment generally have similar elements: (1) the plaintiff conferred a benefit on
 the defendant; (2) the defendant had knowledge of the benefit; (3) the defendant
 accepted or retained the benefit conferred; and (4) the circumstances establish that
 it would be inequitable for the defendant to retain the benefit without paying fair

                                            2
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 3 of 17 PageID 1701




       Plaintiffs now move “for conditional class certification and to facilitate notice

 on the putative classes.” (Doc. 82 at 1.) Specifically, they move to conditionally

 certify a collective action as to the ADEA claim on behalf of:

           All persons employed by Defendant in an hourly position that
           worked for Defendant prior to February 11, 2012 and received an
           Allowance or were eligible to receive an allowance through
           February 1, 2020, that were born on or before August 1, 1979.
           . . . These persons needed to work for Defendant in an hourly
           position and needed to have received the Allowance, at least
           through the date of Defendant’s decision to eliminate the
           Allowance (approximately August 1, 2019) . . . .

 (Id. at 1–2.) And as to Counts II and III, Plaintiffs move to “[c]ertify the following

 class under Rule 23(b)(2) and/or (3)”:

           All persons employed by Defendant in an hourly position that
           worked for Defendant prior to February 11, 2012 and received an
           Allowance or were eligible to receive an allowance through
           February 1, 2020. . . . These persons needed to work for
           Defendant in an hourly position and needed to have received the
           Allowance, at least through the date of Defendant’s decision to
           eliminate the Allowance (approximately August 1, 2019) . . . .

 (Id. at 2.) Lowe’s opposes both requests for certification. (Doc. 96.)

                                     DISCUSSION

       As will be explained, conditional certification and notice are warranted as to

 Plaintiffs’ ADEA claim set forth in Count I of the Amended Complaint. Class

 certification is not, however, warranted as to their remaining claims.




 value for it. Merle Wood & Assocs., Inc. v. Trinity Yachts, LLC, 714 F.3d 1234, 1237
 (11th Cir. 2013).

                                            3
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 4 of 17 PageID 1702




    I. Conditional Certification and Notice Are Warranted as to the ADEA Claim

       Plaintiffs seek facilitation of notice and conditional certification of their

 ADEA claim under 29 U.S.C. § 216(b), which establishes an opt-in mechanism for

 collective actions. See Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1215–16

 (11th Cir. 2001). District courts “have discretion, in appropriate cases, to

 implement 29 U.S.C. § 216(b) . . . in ADEA actions by facilitating notice to potential

 plaintiffs.” Hoffmann-La Roche v. Sperling, 493 U.S. 165, 169 (1989). Facilitating

 notice is appropriate where there are other individuals who desire to opt-in and are

 “similarly situated” to the plaintiffs. Dybach v. Fla. Dep’t of Corr., 942 F.2d 1562,

 1567–68 (11th Cir. 1991). The Eleventh Circuit has outlined a “two-tiered

 procedure” to certify collective actions under section 216(b). Cameron-Grant v.

 Maxim Healthcare Servs., Inc., 347 F.3d 1240, 1243 n.2 (11th Cir. 2003).3

       At the initial “notice stage,” the district court decides, usually based on

 pleadings and affidavits, whether notice of the action should be provided to

 potential class members. Id. (citation omitted). This determination “is made using

 a fairly lenient standard, and typically results in ‘conditional certification’ of a


       3 Courts using this approach “should treat the initial decision to certify and
 the decision to notify potential collective action members as synonymous.” Morgan
 v. Fam. Dollar Stores, Inc., 551 F.3d 1233, 1261 n.40 (11th Cir. 2008);
 see also Cameron-Grant, 347 F.3d at 1249 (noting differences between section
 216(b) collective actions and Rule 23 class actions); Grayson v. K Mart Corp., 79
 F.3d 1086, 1096 n.12 (11th Cir. 1996) (“[I]t is clear that the requirements for
 pursuing a § 216(b) class action are independent of, and unrelated to, the
 requirements for class action under Rule 23 of the Federal Rules of Civil
 Procedure.” (citation omitted)).

                                             4
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 5 of 17 PageID 1703




 representative class.” Id. (citation omitted). Upon conditional certification,

 putative class members are provided notice and the opportunity to opt-in. Id.

       The second stage of the conditional certification process typically follows a

 defendant’s motion for decertification filed after discovery is “largely complete” and

 the court has more information to determine whether the claimants are “similarly

 situated.” Id. (citation omitted). If the claimants are not similarly situated, the

 court decertifies the class and dismisses the opt-in plaintiffs without prejudice. Id.

       At this initial stage, Plaintiffs have satisfied the “fairly lenient” standard by

 showing that notice of the action should be provided to potential class members. To

 begin with, Lowe’s does not expressly dispute that the proposed class, as drafted by

 Plaintiffs, would include individuals similarly situated to Plaintiffs as to the ADEA

 claim. (Doc. 82 at 1–2; Doc. 96.)

       Plaintiffs have also shown that there may be individuals who desire to opt-in

 to the class. Indeed, courts have allowed notice and conditional certification with as

 few as one or two individuals expressing a desire to opt-in. See, e.g., Pares v.

 Kendall Lakes Auto., LLC, No. 13-20317-CIV, 2013 WL 3279803, at *5 (S.D. Fla.

 June 27, 2013) (collecting cases). To date, three individuals who fall within the

 class have opted in. (Docs. 1-5, 1-6, 5.) Further, Plaintiffs’ exhibits reflect that

 additional individuals may also desire to opt-in. For example, Plaintiffs declare

 that they personally know other Lowe’s employees who may desire to opt-in, and

 the employees’ comments published on an internal Lowe’s blog suggest that some


                                             5
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 6 of 17 PageID 1704




 employees are upset with the termination of the allowance pay. (Doc. S-90-1 at ¶¶

 5–11, 13; Doc. S-90-2 at ¶¶ 5–13.) And one individual, Plaintiffs contend, filed a

 charge of discrimination premised on the termination of allowance pay. (Doc. S-90-

 1 at ¶ 10(jj); Doc. S-90-23 at 1.)

        Lowe’s responds that Plaintiffs’ averments are unsubstantiated and

 insufficient to make the requisite showing, but courts have rejected such

 contentions as a basis to deny conditional certification. See e.g., Pares, 2013 WL

 3279803, at *5. At a minimum, Plaintiffs have certainly provided more than

 “counsel’s unsupported assertions that . . . violations [are] widespread and that

 additional plaintiffs would come from other stores.” Morgan, 551 F.3d at 1261

 (citation omitted).4

        Lowe’s also contends that the Court should not conditionally certify the class

 because the underlying ADEA claim lacks merit. (Doc. 96 at 4–13.)5 But courts

 have found that the merits of a claim are generally irrelevant at the initial notice



        4Notably, Plaintiffs’ counsel explains that, on September 24, 2019, he called
 the Florida Bar Ethics Hotline and was informed that it was improper for him, or
 Plaintiffs acting on his behalf, to initiate contact with members of a putative class
 to determine whether they desire to opt-in. (Doc. 103 at 13 n.9.) Lowe’s does not
 dispute this point.

        5 “Discrimination based on disparate impact requires a plaintiff to show: 1)
 there is a significant statistical disparity among members of different age groups; 2)
 there is a specific, facially-neutral employment policy or practice; and 3) there is a
 causal nexus between the specific policy or practice and the statistical disparity.”
 Cardelle v. Miami Beach Fraternal Order of Police, 593 F. App’x 898, 901 (11th Cir.
 2014) (internal quotation marks, brackets, and citation omitted).

                                            6
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 7 of 17 PageID 1705




 stage. See Pares, 2013 WL 3279803, at *4 (collecting cases). And as to the merits,

 Lowe’s relies on arguments that were previously rejected. (Doc. 45 at 8–9.) Lastly,

 Lowe’s does not adequately support its contention that this Court is able to defer its

 determination as to conditional certification and notice until a ruling on the ADEA

 claim’s merits becomes timely. (Doc. 96 at 4.)6

       In summary, conditional certification and facilitation of notice are warranted

 as to Plaintiffs’ ADEA claim. Before notice is effected, however, Lowe’s requests

 that it “be provided the opportunity to address the contents of the notice and how

 the putative class members will be contacted.” (Doc. 96 at 2 n.1.) The request is

 granted to the extent that the parties may file supplemental briefing, including a

 proposal for the contents of the notice and how the putative class members will be

 contacted, within twenty days of this order. Any briefing shall not exceed seven

 pages, excluding the certificate of service and signature page.7


       6  The out-of-circuit cases Lowe’s relies on are distinguishable. Basco v. Wal-
 Mart Stores, Inc., No. CIV.A. 00-3184, 2004 WL 1497709 (E.D. La. July 2, 2004);
 Amendola v. Bristol-Myers Squibb Co., 558 F. Supp. 2d 459 (S.D.N.Y. 2008);
 Bouaphakeo v. Tyson Foods, Inc., 564 F. Supp. 2d 870, 894 (N.D. Iowa 2008). Basco
 concerned a Fair Labor Standards Act (“FLSA”) suit where, because of the
 “substantial discovery that ha[d] occurred in [the] matter,” the court considered
 criteria relevant to decertification. 2004 WL 1497709, at *4. And the court in
 Amendola, another FLSA case, cited no authority in support of the proposition that
 a court may postpone a decision “pending further discovery and motion practice,”
 instead looking to Rule 23 jurisprudence from the Second Circuit. 558 F. Supp. 2d
 at 467 n.9. Last, the court in Bouaphakeo ultimately noted that it would be
 “unreasonable to require actual proof on the merits of plaintiffs’ claims at the
 certification stage.” 564 F. Supp. 2d at 894 n.19.

       7   In passing, Plaintiffs purport to “move to compel production of putative

                                             7
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 8 of 17 PageID 1706




    II. Class Certification Is Unwarranted as to the Remaining Claims

       Plaintiffs also move for class certification under Federal Rule of Civil

 Procedure 23 as to their state law “contract implied in fact / quantum meruit” and

 “contract implied in law / unjust enrichment” claims. (Doc. 82 at 2; Doc. 49 at 17–

 28.) But as Lowe’s correctly contends, class certification as to these claims is

 unwarranted. (Doc. 96 at 15–30.)

       To sustain a class action, Rule 23(a) requires that: (1) the class is so

 numerous that joinder of all members is impracticable (numerosity); (2) there are

 questions of law or fact common to the class (commonality); (3) the claims or

 defenses of the representative parties are typical of the claims or defenses of the

 class (typicality); and (4) the representative parties will fairly and adequately

 protect the interests of the class (adequacy). Fed. R. Civ. P. 23(a). The party

 seeking certification “must also satisfy through evidentiary proof at least one of the

 provisions of Rule 23(b).” Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013).

       Plaintiffs seek certification under “Rule 23(b)(2) and/or (3),” requiring the

 Court to find either that “the party opposing the class has acted or refused to act on

 grounds that apply generally to the class, so that final injunctive relief or




 plaintiffs contact information (presently redacted by Lowe’s in its production)” and
 for appointment “as representatives for the certified class[] and appoint their
 counsel as Class Counsel.” (Doc. S-92 at 4.) However, Plaintiffs fail to include a
 statement of the basis for the request and a legal memorandum supporting the
 request, as required by Local Rule 3.01(a). The Court encourages the parties to
 resolve the production of information and any related matters themselves.

                                            8
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 9 of 17 PageID 1707




 corresponding declaratory relief is appropriate respecting the class as a whole,” or

 “that the questions of law or fact common to class members predominate over any

 questions affecting only individual members, and that a class action is superior to

 other available methods for fairly and efficiently adjudicating the

 controversy.” Fed. R. Civ. P. 23(b)(2), (3); (Doc. 82 at 2).8 As to Rule 23(b)(3),

 relevant considerations include: “the class members’ interests in individually

 controlling the prosecution or defense of separate actions”; “the extent and nature of

 any litigation concerning the controversy already begun by or against class

 members”; “the desirability or undesirability of concentrating the litigation of the

 claims in the particular forum”; and “the likely difficulties in managing a class

 action.” Fed. R. Civ. P. 23(b)(3).

       Lowe’s contends that the commonality and typicality prerequisites are not

 satisfied, that there is no final injunctive or declaratory relief that is appropriate as

 to the class, that questions of law and fact common to the class do not predominate

 over questions affecting individual members, and that a class action is not superior

 to other available methods for fairly and effectively adjudicating the controversy.




       8  While Plaintiffs assert that the purported class “may perhaps be properly
 certified under Rule 23(b)(1)(A) or (B),” they do not expressly move for certification
 on either basis. (Doc. S-92 at 23.) In any event, Rule 23(b)(1) does not warrant
 certification in these circumstances.


                                             9
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 10 of 17 PageID 1708




  (Doc. 96 at 15–30.) The Court agrees that, at a minimum, Plaintiffs have failed to

  satisfy Rule 23(b)(2) and (3). Accordingly, certification of the class is unwarranted.9

     1. Rule 23(b)(2): Injunctive and Declaratory Relief

        For starters, Plaintiffs have not shown that certification is appropriate under

  Rule 23(b)(2), which allows certification where “the party opposing the class has

  acted or refused to act on grounds that apply generally to the class, so that final

  injunctive relief or corresponding declaratory relief is appropriate respecting the

  class as a whole.” Fed. R. Civ. P. 23(b)(2).

        Plaintiffs first argue that Rule 23(b)(2) is satisfied because they seek

  injunctive and declaratory relief. (Doc. S-92 at 23.) However, they do not seek such


        9 Rule 23(a)’s commonality prong requires Plaintiffs “to demonstrate that the
  class members have suffered the same injury” and that their claims “depend upon a
  common contention.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)
  (internal quotation marks and citations omitted). “That common contention,
  moreover, must be of such a nature that it is capable of classwide resolution—which
  means that determination of its truth or falsity will resolve an issue that is central
  to the validity of each one of the claims in one stroke.” Id. And the typicality
  prerequisite focuses on the similarities between the class representative’s claims
  and those of the putative class. See Murray v. Auslander, 244 F.3d 807, 811 (11th
  Cir. 2001).

         As to both prerequisites, Plaintiffs contend that they and the putative class
  members continued to work for Lowe’s after the allowance pay was implemented in
  reliance on the promise that the allowance pay would continue, and that they and
  the putative class members suffered the same harm based on the termination of the
  allowance pay. (Doc. S-92 at 18–21.). Lowe’s responds that Plaintiffs do not explain
  how they relied on the purported promise or were harmed by such reliance, or
  support their contention that the putative class members relied on the promise or
  were injured in the same way. (Doc. 96 at 18–22.) In any event, absent a showing
  that Rule 23(b)(2) or (3) is satisfied, it is unnecessary to resolve the question of
  commonality or typicality.

                                             10
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 11 of 17 PageID 1709




  relief as to the quantum meruit and unjust enrichment claims set forth in Counts II

  and III, respectively. (Doc. 49 at ¶¶ 94, 120, at pp. 28–29.)10 Second, even if their

  Amended Complaint could be construed as a request for injunctive or declaratory

  relief as to the state law claims, it is clear that Plaintiffs primarily seek monetary

  damages, specifically “in the amount of the [allowance] that should have been paid

  . . . through the end of their employment or the end of their hourly position.” (Doc.

  S-92 at 23, 25; Doc. S-100-11 at 6–10.) Accordingly, the compensatory and punitive

  damages sought are not “incidental” to the claims for injunctive and declaratory

  relief. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360–61 (2011). Quite the

  contrary, the monetary damages are at the heart of Plaintiffs’ prayer for injunctive

  and declaratory relief. And Rule 23(b)(2) “does not authorize class certification

  when each class member would be entitled to an individualized award of monetary

  damages.” Id.

        Next, Plaintiffs contend that certification under Rule 23(b)(2) is warranted

  because their requested relief is “equitable.” (Doc. S-92 at 23.) As the Supreme

  Court has explained, however, the equitable nature of a claim is “irrelevant” under

  Rule 23(b)(2). Dukes, 546 U.S. at 365. In summary, Plaintiffs’ request to certify a




        10 In their Reply, Plaintiffs request that the “Court deem the complaint to
  include a request for Rule 23 equitable/injunctive relief to the extent necessary.”
  (Doc. 103 at 14.). To the extent Plaintiffs seek relief beyond the scope of their
  motion for class certification, they have failed to include a statement of the basis for
  the request and a legal memorandum supporting the request.

                                             11
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 12 of 17 PageID 1710




  class under Rule 23(b)(2) for the non-ADEA claims set forth in Counts II and III is

  denied.11

     2. Rule 23(b)(3): Predominance and Superiority

        Plaintiffs have also failed to satisfy Rule 23(b)(3)’s requirements of

  predominance and superiority.

              a. Predominance

        As to predominance, “the issues in the class action that are subject to

  generalized proof and thus applicable to the class as a whole, must predominate

  over those issues that are subject only to individualized proof.” Babineau v. Federal

  Exp. Corp., 576 F.3d 1183, 1191 (11th Cir. 2009) (citation omitted). “Common

  issues of fact and law predominate if they have a direct impact on every class

  member’s effort to establish liability” and they “will not predominate over

  individual questions if, as a practical matter, the resolution of an overarching

  common issue breaks down into an unmanageable variety of individual legal and

  factual issues.” Id. (internal quotation marks, brackets, and citations omitted). In


        11 Alternatively, Plaintiffs propose “hybrid certification.” (Doc. S-92 at 24.)
  “A hybrid Rule 23(b)(2) class action is one in which class members seek individual
  monetary relief . . . in addition to class-wide injunctive or declaratory relief.” Cox v.
  Am. Cast Iron Pipe Co., 784 F.2d 1546, 1554 (11th Cir. 1986) (citation omitted).
  However, courts have found that, as with a Rule 23(b)(2) class, a hybrid class action
  is unavailable where “the appropriate relief relates exclusively or predominantly to
  monetary damages.” Shamblin v. Obama for Am., No. 8:13-cv-2428-T-33TBM, 2015
  WL 1909765, at *9 (M.D. Fla. Apr. 27, 2015) (quotation omitted). In any event,
  Plaintiffs have failed to demonstrate that any “resulting hybrid case can be fairly
  and effectively managed.” Holmes v. Cont’l Can Co., 706 F.2d 1144, 1158 (11th Cir.
  1983).

                                             12
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 13 of 17 PageID 1711




  making this determination, courts should examine the claims, defenses, relevant

  facts, and applicable substantive law. Id.

        Here, common issues of fact and law do not predominate. The common issues

  are few and straightforward: Plaintiffs and the putative class members were

  employed by Lowe’s in hourly positions, prior to February 11, 2012, and received an

  allowance through the date of Lowe’s decision to eliminate the allowance. By

  contrast, the differences and fact-intensive inquiries requiring individualized proof

  dwarf the common issues of fact and law, particularly given the nature of the causes

  of action. See Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1274 (11th Cir. 2009)

  (reversing grant of certification on unjust enrichment claim and noting that “[d]ue

  to the necessity of this inquiry into the individualized equities attendant to each

  class member, courts, including ours, have found unjust enrichment claims

  inappropriate for class action treatment” (citations omitted)).

        For example, the claims could require an analysis, as to each class member,

  on whether there were inequitable circumstances, whether he or she continued to

  work for Lowe’s from 2012 through 2019 in reliance on the purported promise, and

  whether there was an expectation of compensation for not seeking other jobs in the

  meantime. See Tooltrend, Inc. v. CMT Utensili, SRL, 198 F.3d 802, 806 (11th Cir.

  1999) (noting that “a claim for quantum meruit requires that plaintiffs demonstrate

  an expectation of compensation”); Green v. McNeil Nutritionals, LLC, No. 2004-

  0379-CA, 2005 WL 3388158, at *9 (Fla. Cir. Ct. Nov. 16, 2005) (stating that


                                            13
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 14 of 17 PageID 1712




  “[u]njust enrichment may not be appropriate if a [plaintiff] did not rely on the

  alleged deceptive acts”). This is true despite the uniform application of Lowe’s

  decision to end the allowance program. See Vega, 564 F.3d at 1274–75 (finding

  predominance not satisfied on unjust enrichment claim, notwithstanding uniform

  policy). Damages, moreover, would need to be calculated on an individual basis.

  (Doc. S-92 at 25; Doc. S-100-11 at 6–10); see Dahlgren’s Nursery, Inc. v. E.I. du Pont

  de Nemours and Co., Inc., No. 91-8709-CIV, 1994 WL 1251231, at *12 (S.D. Fla.

  Oct. 30, 1994) (denying class certification and noting that “[g]eneralized proof is also

  inapposite where the damages do not lend themselves to mechanical calculation but

  instead depend on facts peculiar to each class member”).

        Even more, the elements of quantum meruit and unjust enrichment vary by

  state, and Plaintiffs have failed to “demonstrate the homogeneity of different states’

  laws, or at least to show that any variation they contain is manageable.” Sacred

  Heart Health Sys., Inc. v. Humana Mil. Healthcare Servs., Inc., 601 F.3d 1159, 1180

  (11th Cir. 2010). Rather than “provide an extensive analysis of state law variations

  to reveal whether these pose insuperable obstacles,” id. (citation omitted), Plaintiffs

  merely assert that “to the extent there are differences” they “are minor and/or

  immaterial to the resolution of the issues both here and at trial,” (Doc. S-92 at 24).12


        12  In support, Plaintiffs cite an Arkansas case in which a court certified a
  class, finding that it could manage the “variances” among state law unjust
  enrichment claims through special verdict forms. Mojica v. Securus Techs., Inc.,
  No. 5:14-CV-5258, 2017 WL 470910, at *8–9 (W.D. Ark. Feb. 3, 2017). The court,
  however, later decertified the class, noting that “the unjust enrichment classes in

                                             14
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 15 of 17 PageID 1713




  The Court disagrees. Contrary to Plaintiffs’ assertion, courts have observed that

  “[t]he elements necessary to establish a claim for unjust enrichment . . . vary

  materially from state to state.” Mazza v. Am. Honda Motor Co., 666 F.3d 581, 591

  (9th Cir. 2012) (emphasis added).

        It is unsurprising, then, that “common questions will rarely, if ever,

  predominate an unjust enrichment claim, the resolution of which turns on

  individualized facts.” Vega, 564 F.3d at 1274. In short, Plaintiffs have not met

  Rule 23(b)(3)’s predominance requirement on Counts II and III either.

            b. Superiority

        Nor have Plaintiffs shown that “a class action is superior to other available

  methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

  23(b)(3). They reason that this requirement is met because the “claims will be small

  in relation to the costs and expenses of litigating them, making them not

  economically viable to be pursued individually.” (Doc. S-92 at 26.) However, this

  contention is belied by the amount of compensatory and punitive damages Plaintiffs

  seek on an individual basis: between $157,311.96 and $622,101.48. (Doc. S-100-11

  at 6–10.) Contrary to Plaintiffs’ assertions, these amounts are not so small that

  individuals would not have an incentive to pursue their claims. See Klay v.

  Humana, Inc., 382 F.3d 1241, 1270 (11th Cir. 2004).




  these two interstate cases never should have been certified.” Mojica v. Securus
  Techs., Inc., No. 5:14-CV-5258, 2018 WL 3212037, at *7 (W.D. Ark. June 29, 2018).

                                            15
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 16 of 17 PageID 1714




        Even if it were not “economically viable” to pursue the claims absent a class

  action, the above discussion makes clear that a class action could not be fairly or

  efficiently adjudicated. As the Eleventh Circuit has observed, a “lack of

  predominance . . . effectively ensures that, as a substantive matter, a class action is

  almost certainly not superior to other available methods for fairly and efficiently

  adjudicating the controversy.” Vega, 564 F.3d at 1278 n.18.13 Plaintiffs have not

  shown that a different outcome is warranted here.

        In sum, Plaintiffs have not demonstrated that “a class action is superior to

  other available methods for fairly and efficiently adjudicating the controversy.”

  Fed. R. Civ. P. 23(b)(3). Absent a showing that Rule 23(b) is satisfied, Plaintiffs’

  request for class certification as to Counts II and III is denied.




        13  Although administrative feasibility is not a requirement for certification, it
  “remains relevant to whether a proposed class may proceed under Rule 23(b)(3).”
  Cherry v. Dometic Corp., 986 F.3d 1296, 1301–02 (11th Cir. 2021). Lowe’s does not
  contend that administrative feasibility or ascertainability is a basis to deny class
  certification.

                                             16
Case 2:19-cv-00695-JLB-MRM Document 116 Filed 08/13/21 Page 17 of 17 PageID 1715




                                     CONCLUSION

        Plaintiffs’ Motion for Conditional Class Certification and Motion to Facilitate

  Notice Under § 216(b) and Rule 23 (Doc. 82) is GRANTED in part and DENIED

  in part. As to the ADEA claims set forth in Count I of the Amended Complaint,

  this action is conditionally certified to proceed as a collective action under 29 U.S.C.

  § 216(b). The parties may file supplemental briefing, including a proposal for the

  contents of the notice and how the putative class members will be contacted, within

  twenty days of this order. Any briefing shall not exceed seven pages, excluding

  the certificate of service and signature page. The request for class certification as to

  Counts II and III is denied.

        ORDERED in Fort Myers, Florida, on August 13, 2021




                                             17
